     Case 2:20-cv-02040-JAT--JZB Document 6 Filed 02/05/21 Page 1 of 6




 1   WO                                                                                    MW

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9    Ikemefula Charles Ibeabuchi,                      No. CV-20-02040-PHX-JAT (JZB)
10                        Petitioner,
11    v.                                                ORDER
12
      F. Figueroa,
13
                          Respondent.
14
15          Petitioner Ikemefula Charles Ibeabuchi (A# 070-675-261), who is detained in the
16   CoreCivic Eloy Detention Center (“EDC”) in Eloy, Arizona, has filed a pro se Petition
17   Under 28 U.S.C. § 2241 For A Writ Of Habeas Corpus By A Person In Federal Custody
18   (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc 2). The Petition and this
19   action will be dismissed, and the Application will be denied as moot.
20   I.     Background
21          Petitioner is a native and citizen of Nigeria. He entered the United States on or
22   about August 13, 1993 on a B1/B2 visa, and in 1996, he adjusted his status to that of a
23   lawful permanent resident. See Ibeabuchi v. Eggleston, No. CV-17-04750-PHX-JAT
24   (JZB), Doc. 10 at 12-13 (D. Ariz. July 6, 2018).
25          On February 19, 2002, Petitioner was convicted in the Clark County District Court
26   in Nevada, case no. C161262, of battery with intent to commit a crime and attempted sexual
27   assault, and was sentenced to consecutive terms of imprisonment ranging between 24 and
28   240 months, followed by lifetime supervision. See State v. Ibeabuchi, No. 46462, Doc. 06-
     Case 2:20-cv-02040-JAT--JZB Document 6 Filed 02/05/21 Page 2 of 6




 1   18774 (Nev. Ct. App. Sept. 12, 2006); Ibeabuchi v. Palmer, No. 3:06cv00280, Doc. 1-3 at
 2   5-6 (D. Nev. May 16, 2006).1 In 2003, Plaintiff pleaded guilty to attempted sexual assault
 3   and sexual abuse in the Maricopa County Superior Court, in Arizona, case no. CR1999-
 4   095310, and was sentenced to two years in prison followed by lifetime probation. See State
 5   v. Ibeabuchi, No. 1 CA-CR 16-0542, 2017 WL 5586968, at *1-2 (Ariz. Ct. App. Nov. 21,
 6   2017). Plaintiff was released from the Arizona Department of Corrections on January 10,
 7   2004 to the Nevada Department of Corrections. Id.2
 8          On October 5, 2004, Petitioner was ordered removed from the United States to
 9   Nigeria by an immigration judge in Las Vegas, Nevada. (Doc. 1 at 11.) Following his
10   release from prison in Nevada, on February 28, 2014, Petitioner was transferred into the
11   custody of United States Immigration and Customs Enforcement (“ICE”). (Id. at 9.)
12   Petitioner alleges that on April 1, 2015, United States Citizenship and Immigration
13   Services (“USCIS”) “granted his Form I-325 to renew his expired status.” (Id. at 4.) On
14   May 11, 2015, he filed an appeal of his 2004 removal order with the Board of Immigration
15   Appeals (“BIA”). (Id. at 14.) The BIA denied the appeal as untimely on August 11, 2015
16   and returned the record to the immigration court without further action. (Id.)
17          The Nigerian government declined to issue travel documents for Petitioner’s
18   removal to Nigeria, and on November 19, 2015, he was released from ICE custody. (Id. at
19   4.). He alleges that on January 27, 2016, USCIS granted his application to renew his
20   permanent resident card, Form I-90, and he was issued a renewed card on September 3,
21   2016, which expires in September 2026. (Id. at 5.) Petitioner further alleges that on March
22   23, 2016, he submitted an application for naturalization, Form N-400, and he “received a
23   package of civic test/question[n]aires and was informed that he w[ould] be [] notified by
24   mail [as] to the date of [his] interview and swearing-in ceremony.” (Id. at 6.)
25
26          1
             See also https://www.clarkcountycourts.us/Anonymous/CaseDetail.aspx?CaseID
27   =7662404.
           2
              See also https://corrections.az.gov/public-resources/inmate-datasearch (ADC
28   inmate no. 177007).



                                                -2-
     Case 2:20-cv-02040-JAT--JZB Document 6 Filed 02/05/21 Page 3 of 6




 1             On October 5, 2016, Petitioner was by arrested by the Maricopa County Sheriff’s
 2   Office, and on February 12, 2018, the Maricopa County Superior Court found Petitioner
 3   had violated the terms of his probation in CR1999-095310, revoked his probation, and
 4   imposed a presumptive 3.5 years’ prison term for his attempted sexual assault conviction,
 5   with 505 days of presentence incarceration credit. See State v. Ibeabuchi, 461 P.3d 432,
 6   436 (Ariz. Ct. App. 2020). ICE then issued an immigration detainer requesting that it be
 7   notified prior to Petitioner’s release from criminal custody. Ibeabuchi v. Eggleston, No.
 8   CV-17-04750-PHX-JAT (JZB), Doc. 10 at 30 (D. Ariz. July 6, 2018).3 In August 2020,
 9   Petitioner’s sentence was amended to include an additional 53 days of pre-incarceration
10   credit, and on September 23, 2020, he was released and transferred into ICE custody. (Doc.
11   1 at 8, 18-23.)
12             On November 5, 2020, Petitioner appealed the BIA’s 2015 decision to the Ninth
13   Circuit Court of Appeals. See Ibeabuchi v. Wilkinson, No. 20-73282 (9th Cir.). The appeal
14   was dismissed as untimely on December 29, 2020. Id.
15   II.       Petition
16             In the Petition, Petitioner names EDC Warden Fred Figueroa as the sole
17   Respondent. Petitioner challenges the BIA’s August 11, 2015 decision, which he refers to
18   as “the Agency’s Decision,” and seeks his “release from custody and discharge.” He brings
19   four grounds for relief.
20             In Ground One, Petitioner claims “the Agency’s Decision was illegal” because he
21   “was granted approval to renew his expired status by the USCIS on April 1, 2015.” (Doc.
22   1 at 4 (commas and capitalizations altered).)
23             In Ground Two, Petitioner claims that the “granting and process[ing] of []
24   Petitioner’s Form I-90 by the USCIS . . . on January 27, 2016 . . . [superseded] the Agency’s
25   Decision.” (Id. at 5 (comma and capitalizations altered).)
26             In Ground Three, Petitioner claims that the “granting and process[ing] of []
27   Petitioner’s Form N-400 for Naturalization by the USCIS . . . on March 23, 2016 . . .
28
           3
               See also https://inmatedatasearch.azcorrections.gov/PrintInmate.aspx?ID=177007.


                                                 -3-
     Case 2:20-cv-02040-JAT--JZB Document 6 Filed 02/05/21 Page 4 of 6




 1   [superseded] the Agency’s Decision.” (Id. at 6 (capitalizations altered).)
 2          In Ground Four, Petitioner claims that because his “removal order was reviewed for
 3   judicial error on August 11, 2015 by [the] agency,” and he has “no probation left []or
 4   existing charges . . ., the burden of proof of illegality is upon the Respondents.” (Id. at 7
 5   (comma and capitalizations altered).)
 6   III.   Habeas Corpus Review
 7          A federal district court is authorized to grant a writ of habeas corpus under
 8   28 U.S.C. § 2241 where a petitioner is “in custody under or by color of the authority of the
 9   United States . . . in violation of the Constitution or laws or treaties of the United States.”
10   28 U.S.C. §§ 2241(c)(1), (3). The writ of habeas corpus historically “provide[s] a means
11   of contesting the lawfulness of restraint and securing release.” Department of Homeland
12   Security v. Thuraissigiam, 591 U.S. ___, 140 S. Ct. 1959, 1969 (2020); see also Munaf v.
13   Geren, 553 U.S. 674, 693 (2008); Trinidad y Garcia v. Thomas, 683 F.3d 952, 956 (9th
14   Cir. 2012) (habeas corpus “provides a remedy to non-citizens challenging executive
15   detention.”). Habeas corpus review in federal district court is not available, however, for
16   claims “arising from the decision or action by the Attorney General to commence
17   proceedings, adjudicate cases, or execute removal orders,” 8 U.S.C. § 1252(g), “arising
18   from any action taken or proceeding brought to remove an alien,” 8 U.S.C. § 1252(b)(9),4
19   or “challeng[ing] a ‘discretionary judgment’ by the Attorney General or a ‘decision’ that
20   the Attorney General has made regarding [an alien’s] detention or release,” Demore v. Kim,
21   538 U.S. 510, 516 (2003) (discussing 8 U.S.C. § 1226(e)); see also 8 U.S.C.
22   § 1252(a)(2)(B)(ii) (precluding review of other discretionary decisions and actions
23   specified by statute).
24          District courts are directed to screen habeas corpus petitions before requiring the
25   government to file a response. A district court may summarily dismiss a habeas corpus
26   petition “[i]f it plainly appears from the petition and any attached exhibits that the petitioner
27
28
            4
              See also 8 U.S.C. § 1252(a)(5) (the court of appeals “shall be the sole and
     exclusive means for judicial review of an order of removal”).


                                                   -4-
     Case 2:20-cv-02040-JAT--JZB Document 6 Filed 02/05/21 Page 5 of 6




 1   is not entitled to relief in the district court.” Rule 4, foll. 28 U.S.C. § 2254.5 See also
 2   McFarland v. Scott, 512 U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss
 3   summarily any habeas petition that appears legally insufficient on its face”); Clayton v.
 4   Biter, 868 F.3d 840, 845 (9th Cir. 2017) (“District courts adjudicating habeas petitions …
 5   are instructed to summarily dismiss claims that are clearly not cognizable.”); Gutierrez v.
 6   Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983) (Rule 4 “explicitly allows a district court to
 7   dismiss summarily the petition on the merits when no claim for relief is stated”).
 8          Here, Petitioner fails to state a claim for habeas corpus review. He does not allege
 9   that his continued detention violates any particular federal law or constitutional right, nor
10   does he clearly articulate any legal ground which entitles him to habeas corpus relief. For
11   example, he does not claim that Respondent lacks statutory authority to detain him, that his
12   detention is unconstitutionally indefinite because there is no significant likelihood that he
13   will be removed in the reasonably foreseeable future, or that he has been subject to
14   prolonged post-removal order detention without a bond hearing before an immigration
15   judge in violation of the Due Process Clause of the Fifth Amendment. See e.g., Jennings
16   v. Rodriguez, 583 U.S. ___, 138 S. Ct. 830 (2018); Zadvydas v. Davis, 533 U.S. 678 (2001);
17   Diouf v. Napolitano, 634 F.3d 1081 (9th Cir. 2011).
18          Insofar as Petitioner appears to claim that the BIA wrongly dismissed his appeal and
19   he should not be detained or removed because he had (or has) immigration status, his
20   challenges are barred from habeas corpus review under 8 U.S.C. §§ 1252(a)(5) and (b)(9).
21   While Petitioner “seeks relief from immigration detention without asking the court to
22   exercise jurisdiction over his final order of removal,” his claims are “wholly intertwined”
23   with his removal order. See Singh v. Holder, 638 F.3d 1196, 1211 (9th Cir. 2011); see also
24   J.E.F.M. v. Lynch, 837 F.3d 1026, 1031 (9th Cir. 2016) (“Taken together, § 1252(a)(5) and
25   § 1252(b)(9) mean that any issue–whether legal or factual–arising from any removal-
26   related activity can be reviewed only through the [petition for review] process” before the
27
            5
28             The Rules Governing Section 2254 Cases in the United States District Courts
     apply to habeas corpus proceedings under § 2241. See Rule 1(b), foll. 28 U.S.C. § 2254.


                                                 -5-
     Case 2:20-cv-02040-JAT--JZB Document 6 Filed 02/05/21 Page 6 of 6




 1   court of appeals); Martinez v. Napolitano, 704 F.3d 620, 622 (9th Cir. 2012) (“When a
 2   claim by an alien, however it is framed, challenges the procedure and substance of an
 3   agency determination that is ‘inextricably linked’ to the order of removal, it is prohibited
 4   by section 1252(a)(5)”).
 5           Accordingly, Petitioner fails to state a colorable or cognizable claim for habeas
 6   corpus review and the Petition will be dismissed. The Petition will be dismissed without
 7   prejudice to Petitioner filing a new petition asserting cognizable habeas corpus claims in a
 8   new action.
 9   IT IS ORDERED:
10           (1) Petitioner’s Petition Under 28 U.S.C. § 2241 For A Writ Of Habeas Corpus
11   By A Person In Federal Custody (Doc. 1) and this action are dismissed.
12           (2) Petitioner’s Application to Proceed In Forma Pauperis (Doc 2) is denied as
13   moot.
14           (3) The Clerk of Court shall enter judgement accordingly and terminate this case.
15           Dated this 5th day of February, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -6-
